Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 20, 2018

                                      No. 04-18-00851-CV

                                       Stephanie VELA,
                                           Appellant

                                                v.

                                        James KEISER,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI17844
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        On November 15, 2018, the district clerk filed a notification of late record. In that
notification, the clerk states the clerk’s record was due October 15, 2018. She asks for an
extension of time to file the clerk’s record to December 10, 2018. However, the clerk’s record is
not due in this court until December 10, 2018. Accordingly, we DENY AS MOOT the clerk’s
request for an extension of time to file the clerk’s record.

       We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the court reporter.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court